                 Case 3:20-cv-07184-EMC Document 44 Filed 01/28/21 Page 1 of 4



 1 BRIAN M. BOYNTON
   Acting Assistant Attorney General
 2 DAVID L. ANDERSON

 3 United States Attorney
   ALEXANDER K. HAAS
 4 Director, Federal Programs Branch
   BRIGHAM J. BOWEN
 5 Assistant Branch Director
   JASON C. LYNCH (D.C. Bar No. 1016319)
 6
   MICHAEL P. CLENDENEN (D.C. Bar No. 1660091)
 7 Trial Attorneys
   United States Department of Justice
 8 Civil Division, Federal Programs Branch

 9          1100 L Street NW
            Washington, DC 20530
10
            Tel: (202) 514-1359
11          Fax: (202) 616-8460
            Email: jason.lynch@usdoj.gov
12
     Attorneys for Defendants
13
                                    UNITED STATES DISTRICT COURT
14

15                                 NORTHERN DISTRICT OF CALIFORNIA

16                                     SAN FRANCISCO DIVISION
17

18
   THE CITY OF PORTLAND AND THE CITY                  Case No. 3:20-cv-7184-EMC
19 OF OAKLAND,
                                                      STIPULATION: [PROPOSED]
20                                                    ORDER AS MODIFIED
                     Plaintiffs,
21

22
            v.
23
   ROBERT M. WILKINSON, in his official
24 capacity as Acting United States Attorney
   General, et al.,
25

26                   Defendants.

27

28
     STIPULATION AND PROPOSED ORDER
     Case No. 3:20-cv-7184-EMC
            Case 3:20-cv-07184-EMC Document 44 Filed 01/28/21 Page 2 of 4




 1         Subject to the Court’s approval, Plaintiffs and Defendants, through their undersigned counsel of

 2 record, HEREBY STIPULATE as follows:

 3         1. The Amended Complaint in this case was filed on January 21, 2021, and Defendants’

 4            response is due February 4, 2021. Defendants intend to file a motion to dismiss.

 5         2. On January 20, 2021, new leadership assumed responsibility for the Department of

 6            Homeland Security and the Department of Justice. An extension of time would afford these

 7            officials sufficient time to become familiar with the issues in this case. An extension of time

 8            would also afford the Parties an opportunity to discuss whether the case can be resolved

 9            without further litigation.

10         3. Defendants shall file any motion to dismiss the Amended Complaint by March 5, 2021.

11         4. The case management conference should, accordingly, be rescheduled for Thursday, April 1,

12            2021, or a date thereafter that is convenient for the Court.

13         5. Under Local Civil Rules 7-2 and 7-3, Defendants’ motion and reply would be limited to 25

14            and 15 pages, respectively. Plaintiffs’ opposition would be limited to 25 pages.

15         6. The Amended Complaint brings a number of different claims, by two different cities, against

16            several federal agencies and officers. Defendants will be raising both jurisdictional and non-

17            jurisdictional arguments against both Plaintiffs and all claims. Defendants believe that they

18            need additional pages to make these arguments fully, and that the Court would benefit from

19            that additional briefing.
                                                                 35                           20
20         7. Defendants may file a motion to dismiss of up to 40 pages and a reply of up to 25 pages.
                                                         35
21         8. Plaintiffs may file an opposition of up to 40 pages.

22 IT IS SO STIPULATED.

23 //

24 //

25 //

26 //

27 //

28 //

     STIPULATION & PROPOSED ORDER
            Case 3:20-cv-07184-EMC Document 44 Filed 01/28/21 Page 3 of 4




 1 Dated: January 27, 2021             Respectfully submitted,

 2                                     BRIAN M. BOYNTON
                                       Acting Assistant Attorney General
 3

 4                                     DAVID L. ANDERSON
                                       United States Attorney
 5
                                       ALEXANDER K. HAAS
 6                                     Director, Federal Programs Branch
 7
                                       BRIGHAM J. BOWEN
 8                                     Assistant Branch Director

 9                                     /s/ Jason C. Lynch
                                       JASON C. LYNCH (D.C. Bar No. 1016319)
10                                     MICHAEL P. CLENDENEN (D.C. Bar No. 1660991)
                                       Trial Attorneys
11
                                       United States Department of Justice
12                                     Civil Division, Federal Programs Branch
                                       1100 L Street NW
13                                     Washington, DC 20530
                                       Tel: (202) 514-1359
14                                     Fax: (202) 616-8460
15                                     Email: jason.lynch@usdoj.gov

16                                     Attorneys for Defendants

17                                     /s/ Jonathan B. Miller
                                       JONATHAN B. MILLER, Legal Director
18                                     Admitted Pro Hac Vice
19                                     JILL HABIG, President, CA SBN 268770
                                       LIJIA GONG, Counsel, CA SBN 294268
20                                     Public Rights Project
                                       4096 Piedmont Avenue #149
21                                     Oakland, California 94611
                                       T: (301) 335-3828
22                                     Email: jon@publicrightsproject.org
23
                                       Attorneys for Plaintiffs
24
                                       OFFICE OF THE CITY ATTORNEY
25                                     CITY OF PORTLAND
                                       ROBERT TAYLOR, OR SBN 044287
26
                                       Interim City Attorney
27                                     Admitted Pro Hac Vice
                                       DENIS VANNIER, OR SBN 044406
28                                     Senior Deputy City Attorney

     STIPULATION & PROPOSED ORDER
            Case 3:20-cv-07184-EMC Document 44 Filed 01/28/21 Page 4 of 4




 1                                           Admitted Pro Hac Vice
                                             NAOMI SHEFFIELD, OR SBN 170601
 2                                           Deputy City Attorney
                                             Admitted Pro Hac Vice
 3
                                             1221 SW 4th Avenue, Suite 430
 4                                           Portland, Oregon 97204
                                             T: (503) 823-4047; F: (503) 823-3089
 5                                           Email: robert.taylor@portlandoregon.gov

 6                                           Attorneys for Plaintiff City of Portland
 7
                                             OFFICE OF THE CITY ATTORNEY
 8                                           CITY OF OAKLAND
                                             BARBARA J. PARKER, CA SBN 069722
 9                                           City Attorney
                                             MARIA BEE, CA SBN 167716
10                                           Chief Assistant City Attorney
                                             ZOE M. SAVITSKY, CA SBN 281616
11
                                             Supervising Deputy City Attorney
12                                           MALIA MCPHERSON, CA SBN 313918
                                             Deputy City Attorney
13                                           One Frank H. Ogawa Plaza, 6th Floor
                                             Oakland, California 94612
14                                           T: (510) 238-3601; F: (510) 238-6500
15                                           Email: zsavitsky@oaklandcityattorney.org

16                                           Attorneys for Plaintiff City of Oakland

17                                      [PROPOSED] ORDER

18         Pursuant to stipulation, IT IS SO ORDERED.
19

20

21 Date: January 28, 2021
                                                    ___________________________
22                                                  EDWARD M. CHEN
                                                    United States District Judge
23

24

25

26

27

28

     STIPULATION & PROPOSED ORDER
